DETAILED ACTION
This action is made in response to the amendment filed on December 13, 2021.  Claims 1, 3, and 5-14 are pending. Claims 2 and 4 have been cancelled. Claims 1, 17, 1, 3, and 5-14 have been amended.  Claims 1 and 12-14 are independent claims.  Claims 1, 3, and 5-14 are indicated as allowable.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
	Independent claims 1 and 12-14 when considered as whole, are allowable over the prior art of record found during the time of examination.
	During the time of examination, the following prior art references were found to be the closest art of record to the claimed invention: Sugiura et al. (USPPN: 2016/0349847; hereinafter Sugiura) teaching a device that generates an amplitude or vibration pattern that differs in accordance with a touch area and Moussette et al. (USPPN: 2017/0358181; hereinafter Moussette) teaching a device/method for providing haptic feedback.
	Sugiura teaches a device for generating different amplitudes or vibration feedback in accordance with one or more areas where the contact manipulation is performed. Sugiura further teaches associating an amplitude value with the moving speed of a finger as well as stopping the vibration/amplitude feedback when the movement is less than a threshold value. 

	However, the cited reference fails to teach, either alone or in combination, when considered as a whole: “acquire input information, wherein the input information is input through a user touch operation, and the input information is acquired based on a movement of a position of the user touch operation on a display screen of the signal processing device; calculate an operation speed of the user touch operation based on the movement of the position of the user touch operation, wherein the operation speed indicates a speed at which the position of the user touch operation moves from a first position to a second position on the display screen of the signal processing device; output each of a first feedback control and a second feedback control based on the acquired input information in a case where the calculated operation speed is lower than a threshold speed, wherein the first feedback control is associated with the first output interval based on the movement of the position of the user touch operation, and the second feedback control is associated with a second output interval longer than the first output interval based on the movement of the position of the user touch operation; and strop the output of the first feedback control and execute the output of the second feedback control, in a case where the calculated operation speed is equal to or higher than the threshold speed.”
	The dependent claims further add limitations to the allowable subject matter of their corresponding independent claims; thus, are also allowable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA HIGGS whose telephone number is (571)270-5891. The examiner can normally be reached Monday-Friday: 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/STELLA HIGGS/Primary Examiner, Art Unit 2179